Citation Nr: 0017328	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-24 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from March 1964 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue certified to the Board in this matter was whether 
new and material evidence had been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the residuals of dental trauma.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (1999).  However, certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue.  38 
C.F.R. § 19.35.  

Applicable law provides that a notice of disagreement shall 
be filed within one year from the date of mailing of notice 
of the result of VA's determination regarding a claim for 
benefits.  38 U.S.C.A. § 7105(b)(1).  The notice to the 
appellant advising him of the December 1989 dental rating 
decision that found no evidence of dental trauma or evidence 
of prisoner of war status is not of record.  The Board has 
therefore reviewed the appellant's claim on a denovo and 
original basis, without regard to the question as to whether 
new and material evidence has been submitted.  Because in 
doing so, the Board is reviewing the appellant's claim on a 
broader basis than that accomplished by the RO, no prejudice 
inures to the appellant as a result of this action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1. Evidence has not been obtained reflecting that the 
appellant sustained dental trauma in service.

2. The appellant has loss of teeth attributed to service-
connected pyorrhea.

CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for dental trauma has not been submitted.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not abandoned a claim that he is entitled 
to service connection for the loss of teeth, due to in-
service dental trauma.  Recently, the RO determined that his 
loss of teeth is related to the service-connected pyorrhea.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, a brief factual review of 
evidence of record as found in the appellant's claims folder 
would be helpful to an understanding of the Board's decision.  
In particular, the September 1995 grant of service connection 
for loss of teeth due to pyorrhea.  Although this issue is 
not therefore before the Board for review, salient procedural 
and factual evidence relative to this claim was 
contemporaneously developed with evidence pertaining to the 
claim at issue.  

Following this factual review, the Board will review the 
applicable law, and proceed to analyze the claim.  



Factual Background

The appellant's service medical records reveal that upon his 
March 1964 enlistment, his numbers 1, 3, 14, 16, 17, 18, 19 
and 30  teeth were noted to be missing.  Regular treatment 
was afforded to the appellant throughout his military service 
for periodontal disease. In an October1973 periodontal 
screening examination, the appellant received a "Navy 
Periodontal Screening Examination" score of 16 for the most 
infected tooth.  The recording form reflects that under this 
score, the appellant exceeded the highest criterion score of 
10 for the severity of the disorder and he was to be 
mandatorily referred for periodontal treatment initiated by a 
general practitioner, with possible referral to a 
periodontist.  The appellant's service dental records are 
devoid of any mention of complaints of dental trauma.  

An October 1983 VA dental examination report reflects that 
the appellant was noted to have chronic periodontal disease, 
but there was no history of dental trauma in service.  By 
rating decision dated in January 1984, service connection for 
treatment purposes was granted for pyorrhea.  In December 
1989, in response to a VA outpatient clinic in Portland, 
Oregon request, a rating decision was completed that found 
pertinently "no evidence of dental trauma in service."  

In a March 1993 statement, the appellant reported that his 
service-connected periodontal disease had worsened to the 
extent that several of his teeth had loosened.  He requested 
dental further dental treatment.  In addition to the benefit 
specifically requested by the appellant, the RO construed the 
appellant's correspondence as a request to establish service 
connection for loss of teeth due to dental trauma.  The 
appellant reiterated this report in a May 1993 statement.  A 
May 1993 VA medical record reflects that the appellant then 
had multiple lost teeth secondary to periodontal disease.  

The appellant underwent a VA dental examination physical 
examination in October 1993.  He was noted to have severe 
tooth loss with the loss of alveolar and maxillary and 
mandibular bone.  He was diagnosed to have advanced 
periodontal disease.  The report of examination is devoid of 
any subjective or objective report of in-service dental 
trauma.  


Applicable Law

The Well-Grounded Claim Requirement/Duty to Assist/Standard 
of Proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service Connection for Dental Disorders

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service. 
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(b) 
(1999); compare 38 C.F.R. § 3.381 (a) (1998).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation. 38 C.F.R. § 
3.381(a) (1999); see also 38 C.F.R. §§ 3.381; 3.382 (1992) 
(In relevant part providing that each missing or defective 
tooth and each disease of the investing tissue were to be 
considered separately, and service connection granted for 
disease or injury of the individual teeth and of the 
investing tissue, shown by the evidence of having been 
incurred during service.  Vincent's disease and/or pyorrhea 
were subject to service connection if shown to be chronic 
during service.  If pyorrhea was shown during service after a 
reasonable period of service involving one or more teeth 
necessitating extraction was a sufficient basis for the 
granting of service connection for the tooth or teeth 
involved.).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381(c) (1999).

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility. 
For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction. See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997). The Board is bound by this 
opinion. 38 U.S.C.A. § 7104(c).

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree. Each missing or defective tooth and each disease of 
the investing tissues will be considered separately in 
determining service connection. 38 C.F.R. § 3.381. A separate 
rating is required for dental trauma, even if service 
connection has been granted for numerous teeth. 38 C.F.R. § 
3.381(e). A veteran is entitled to outpatient dental services 
and treatment, and related dental appliances, as often as may 
be found necessary, and regardless of when his application 
was filed, if his service-connected dental condition is due 
to combat wounds or other service trauma, known as "Class 
II(a)" VA dental benefits. 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(c).

"Pyramiding:"

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. 4.25 (1998); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Conversely, the policy 
against "pyramiding" of disability awards enumerated by 38 
C.F.R. 4.14 must be considered. That is, the evaluation of 
the same disability under various diagnoses is to be avoided. 
38 C.F.R, 4.14 (1998); see Fanning v. Brown, 4 Vet. App. 225 
(1993).


Analysis

As is noted above, it is the appellant's predicate burden to 
submit evidence of a well-grounded claim.  Having carefully 
reviewed all evidence of record in this matter, the Board 
finds that the appellant has not met this burden.  In 
particular, the appellant's claim fails on the basis that no 
evidence has been obtained reflecting that he sustained in-
service dental trauma.  The substantive appeal focused on the 
periodontal disease rather than advancing any argument in 
support of dental trauma as a cause of any current dental 
disability.

The appellant's tooth loss has in fact been attributed to 
pyorrhea, and service connection for this disability has been 
granted under the regulations applicable at the time of the 
appellant's claim.  In this regard, the appellant's 
disability has already been linked to his military service 
for VA benefit purposes.  See Schroeder v. West, No. 99-7103 
(Fed.Cir. May 18, 2000).  Moreover, the Board has examined 
all evidence of record with a view towards determining 
whether the appellant has notified VA of the possible 
existence of any information that would render his claim 
plausible.  However, the Board finds no such information.  
See Beausoleil v. Brown, 8 Vet.App. 459, 464-465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); see also 
generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there is 
specific evidence in existence that would manifestly well 
ground a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Italics added).  


ORDER

A well-grounded claim not having been presented, service 
connection for dental trauma is denied.


		
	Mark J. Swiatek	
	Acting Member, Board of Veterans' Appeals



 

